THESE points Were ruled. 1st, A judge may grant and annul his own order to stayproceedings on a case made, as well in term as in vacation, and this, though a rule for judgment be entered ; the decision in Shephard ads. Case, Cole. 90, applying to judgments perfected. 2d. If a judge has granted an order to stay proceedings on a case made, on account of an improper item allowed by a jury, and be declare this to have been his only reason, the court may, on such item being relinquished, vacate the order.